Citation Nr: 1737630	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  11-21 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from August 1974 until August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

A video hearing was held before the undersigned Veterans Law Judge in June 2016. 

The Board denied the Veteran's claim for a non service-connected pension in September 2016. In a May 2016 Joint Motion for Partial Remand, the Court of Appeals for Veterans Claims found the Board's September 2016 reasons and bases to be inadequate. 


FINDING OF FACT

The Veteran is not totally or permanently disabled due to non-service-connected disabilities and therefore is not eligible for a non service-connected pension. 


CONCLUSION OF LAW

The requirements for VA nonservice- connected pension benefits, based upon total and permanent disability have not been met.  38 U.S.C.A. §§ 101(11), 107(b), 1521 (West 2015); 38 C.F.R. §§ 3.1 (e, f), 3.2, 3.3 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Non Service-connected Pension

Under 38 U.S.C.A. § 1521, pension is payable to a veteran who meets the service requirements and who is permanently and totally disabled due to nonservice-connected disabilities that are not the result of willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002 & Supp. 2010).  A veteran meets the service requirements if such veteran served in the active military, naval, or air service: (1) for ninety (90) days or more during a period of war, (2) during a period of war and was discharged or released from such service for a service-connected disability, (3) for a period of 90 consecutive days or more and such period began or ended during a period of war, or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j).

The Veteran does meet the threshold service requirements for eligibility for a pension; however, he is not permanently and totally disabled due to nonservice-connected disabilities. 

In a May 2016 Joint Motion for Partial Remand, the Court of Appeals for Veterans Claims found the Board's September 2016 reasons and bases to be inadequate. The JMR found that the Board failed to consider evidence of the severity of the Veteran's knee and back disabilities contained in the medical records. The Board must also consider the facts of the Veteran's age, the ten-year duration of his unemployment and his lack of a high school diploma in determining whether he is employable. 

The Board notes, however, that in its September 2016 decision, it granted service connection for the bilateral knees and remanded the back claim to the VA Regional Office for further development. In implementing the Board's decision, the RO assigned a 10 percent disability rating for each knee and, thus, they are no longer to be considered in the analysis for a non-service-connected pension. 

A claim for a permanent and total disability rating for non-service-connected disability pension purposes is determined based on the total impairment caused by all non-service-connected disabilities not the result of the Veteran's willful misconduct.  See 38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342(a), 4.17; Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (stating that before a total and permanent disability rating can be awarded, an evaluation must be performed to determine the percentage of impairment caused by each disability).

Permanent and total disability for pension purposes is held to exist when there is a single disability ratable at 60 percent or more, or where there are two or more disabilities with a combined evaluation of 70 percent or more, with at least one of the disabilities rated at least 40 percent, and the Veteran is, in the judgment of the Board unable to secure or follow a substantially gainful occupation as the result of such disabilities. 

The Veteran testified that he worked a bricklayer for 20 years and could no longer perform that work because of his knee and spine disabilities. He then worked as a truck delivery driver. The Veteran asserts that his current back and knee disabilities prevent him from any employment. 

The Veteran served in the United States Army as a crewman on M-60 and M-1 thanks. He was responsible for lifting and loading heavy weapons as well as performing heavy-duty maintenance in motor pool. 

In terms of in-service treatment, the Veteran reports one week of in-service treatment for his back pain. The Veteran also states that he received treatment for right and left knee pain in service and there was noted crepitus as well as a partial meniscus tear. 

In terms of post-service treatment, the Veteran indicates that he took Excedrin over the years and eventually went to doctors in Chicago and Fort Myers. Then, in 2008, he began receiving treatment at Tuskegee VAMC.

As to the current nature of his low back, the Veteran reported pain in December 2008 where he sometimes is unable to get out of bed. A November 2008 x-ray revealed moderate degenerative disc disease and spondylosis. The Veteran also received physical therapy in February 2009 for his back. He responded positively to a TENS unit. 

In February 2015, the Veteran reported pain in his back and knees of an 8/10, requested Tramadol and reported effects on daily activity. In July 2016, the Veteran reported lower back and right knee pain of a 6/10 and requested refills of Tramadol. 

The Veteran had a July 2011 VA examination that determined percentage levels for all service and non-service-connected disabilities. An August 2010 small hiatal hernia with a moderate esophageal reflux was noted. The examiner stated that this would not prevent the Veteran from obtaining gainful employment and would warrant a 10 percent rating. The knee and spine examinations revealed that the Veteran would receive a 10 percent evaluation based on range of motion testing. The examiner noted that the veteran had a minimal disability in his knees and a mild disability from his low back condition. The examiner opined that the Veteran would be able to work a job that did not require excessive lifting, bending or prolonged standing. 

Based on the above, the Veteran does not meet VA percentage requirements for permanent and total disability because he has no single disability ratable at 60 percent or more or a combined rating of 70 percent for all disabilities. The Board reiterates that the bilateral knee disabilities are now service-connected and rated at 10 percent respectively. These disabilities are no longer under consideration for the non-service-connected pension. 

However, the back and hernia disabilities were assessed at 10 percent each and therefore do not meet the minimum VA requirements. Even considering the functional impairment in the back caused by pain, the disability does not approximate the criteria for 20 percent rating or higher.  

Finally, the VA examiner opined that the veteran was not totally or permanently disabled and would be able to work a job that did not require excessive lifting, bending or prolonged standing. 

Moreover, the Board does not find that there should be consideration for extraschedular entitlement based on factors such as degree and nature of the disability, the Veteran's age, educational and occupational background or and other pertinent individual factors. There is no exceptional or unusual disability picture present.  These disabilities would not preclude most possible employment. The Veteran is currently 60 years old and while the Veteran reports a lack of a high school diploma and has been unemployed for ten years, neither of these factors precludes him from a variety of semi-sedentary and sedentary employment. Moreover, neither of these factors creates an exception disability picture that would warrant consideration for extraschedular entitlement. Finally, no medical provider has provided any opinion that the Veteran is unable to work due to his disabilities. Therefore, entitlement to non-service-connected pension benefits is denied. 

II. The Duties to Notify and Assist 

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a February 2009 letter. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with several VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his left knee, right knee and right arm conditions.  




ORDER

Entitlement to a non service-connected pension is denied. 




______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


